Citation Nr: 1809373	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-15 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, fracture right third and fourth metatarsals, hereinafter, right toe disability.

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to an initial compensable rating for sinusitis.

4.  Entitlement to service connection for left first metatarsal/toe condition.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for low back strain with pain.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for gastritis/gastrointestinal esophageal reflux disease (GERD).

7.  Entitlement to service connection for peripheral neuropathy, left upper extremity.
8.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for neuropathy, left lower extremity.

10.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for neuropathy, right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that additional VA treatment records were received following the last adjudication by the RO in the June 2013 Statement of the Case.  The Board has reviewed these records and observes that they are not pertinent to the issues of service connection for left first metatarsal/toe and increased rating for residuals, fracture right third and fourth metatarsals addressed in the decision below.

The issues of entitlement to an initial compensable rating for allergic rhinitis and sinusitis and service connection for low back strain with pain, gastritis/GERD, and peripheral neuropathy left and right lower extremities and left and right upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the symptoms of the Veteran's right toe disability do not more nearly approximate moderate functional impairment.

2.  The Veteran does not currently have a diagnosis for his left first metatarsal/toe condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals, fracture right third and fourth metatarsals, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for a left first metatarsal/toe condition have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

I.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.
In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's residuals of his right third and fourth metatarsal stress fractures have been rated under DC 5283, for malunion or nonunion of the tarsal or metatarsal bones.  Under DC 5283, a 10 percent disability rating is warranted when the disability is moderate.  A 20 percent disability rating is warranted when the disability is moderately severe.  A 30 percent disability rating is warranted when the disability is severe.  With actual loss of use of the foot, the disability is rated 40 percent.  38 C.F.R. § 4.71a, DC 5283 (2017). 

The terms slight, moderate, and severe are not defined in the rating schedule.  Therefore while the use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

The Veteran contends that his service-connected residuals, right third and fourth metatarsal disabilities are more severe than the current rating depicts.  See Statement in Support of Claim entered in Caseflow Reader in July 2011.  

In August 2002, Dr. R. D. B., M.D., sent Dr. D. S., M.D. and carbon copied Dr. S. C., M.D., a letter regarding the Veteran's foot pain.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in July 2002 at 25.  Dr. R.D.B. evaluated the Veteran for a spontaneous onset of severe pain with burning dysesthesias affecting his feet primarily the distal third.  See id.  EMG testing demonstrated peripheral neuropathy.  See id.  

In April 2009, Dr. J. C., M.D., sent the Veteran's Primary Care Physician, Dr. S.C., a letter regarding the etiology of the Veteran's neuropathy.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in May 2010 at 14.  Dr. J.C. noted that in 2000, the Veteran first noticed the numbness and pain in his toes which progressed up his leg.  See id. at 14.  After reviewing the Veteran's file, the examiner stated that the neuropathy was likely caused by diabetes mellitus.  See id.  

On April 28, 2010, Dr. S.C. submitted a statement.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in April 2010.  He had been treating the Veteran since 1999.  Dr. S.C. was told that the Veteran's service treatment records (STRs) revealed an array of acute chronic issues including a foot fracture.  See id.

On April 30, 2010, the Veteran submitted another statement which he claimed was from Dr. S.C.  After reviewing the Veteran's STRs, the doctor noted that in January 1979, the Veteran fractured his third and fourth metatarsals.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in April 2010.  Dr. S.C. stated that the Veteran continued to have pain as a residual of the fractures.  

In April 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his right third and fourth metatarsal disability.  See Capri entered in Legacy in June 2013 at 147.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that he broke his right foot three times, i.e., twice in 1978 or 1979 and again in 1987 or 1988.  He reported having his toes taped.  He had not had surgery and had never worn a cast.  At the time of the exam, the Veteran reported wearing inserts.  He had not had any other treatment on his feet.  

The examiner stated that he saw the Veteran for peripheral neuropathy in January 2011.  Because of his peripheral neuropathy, the Veteran was unable to identify any precipitating factors which caused his toe condition to get better or worse.  Also, due to the neuropathy, he was unable to tell if there were any flare-ups.  The Veteran stated that his toe condition did not affect his activities of daily living.  Regarding his occupation, the Veteran reported stubbing his toes; however, the examiner attributed the toe stubbing to the neuropathy.  The Veteran did not miss any days of work because of the residual of the fractures.  There was no history of neoplasm.

On physical examination, the Veteran was able to wiggle his toes without pain.  He had mild foot edema.  He had a negative Homan sign and no calf tenderness.  He took slow short steps and placed more weight on his heels.  He had calluses noted on his heels.  There were no skin lesions, and peripheral pulses were grade 1+.  The Veteran did not have hammertoes or flat feet.  He had hallux valgus of 15 degrees.  There was active motion at the first MTP joint.  The Veteran did not have any areas of palpable tenderness, but he had diminished light touch.  X-rays of his right foot were normal.

The Board notes that in April 2010, the Veteran submitted a statement written by Dr. S.C.  The letter stated that the Veteran's service-connected toes continued to have pain as a residual of the fractures.  However, the Board notes that as early as 2002, Dr. S.C. received communication from different physicians stating that the pain in the Veteran's toes/feet was due to diabetic neuropathy.  As such, the Board finds the April 30, 2010 letter to be less probative than other evidence of record.

The Board has assigned greater probative weight to the April 2011 VA examination.  The VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner considered the relevant history, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Based on the evidence of record, the Board finds that the Veteran's symptoms of his residuals of a fractured right third and fourth metatarsal do not more nearly approximate moderate functional impairment warranting a 10 percent rating.  The VA examiner noted that the Veteran had mild foot edema.  However, he was able to wiggles his toes without pain, and he did not have any areas of palpable tenderness.  Additionally, the Veteran's private treating physicians/consultants had attributed the Veteran's pain to diabetic neuropathy.  

The Board has considered the applicability of other DC which may be used to award a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, the competent evidence does not show that the Veteran has weak feet or Morton's disease; and there has never been any evidence of hallux rigidus or claw foot, hammer toe, or flat foot.  Accordingly, assignment of a higher or separate disability rating under DC 5276 (flatfoot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (Morton's disease), 5281 (hallux rigidus), or 5282 (hammer toe) is not warranted.

Under DC 5280, a 10 percent disabling rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  The VA examiner noted that the Veteran had hallux valgus of 15 degrees.  However, the Board notes that the Veteran is not service connected for hallux valgus. 

Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific DC.  The Court has held that when a condition is specifically listed in the Schedule, it may not be rated by analogy under DC 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  The residuals of the Veteran's foot fracture are listed as a metatarsal disability under DC 5283.  In any event, the criteria for a rating under DC 5284 are the same as those under DC 5283, so a higher rating would not result under this code.

During his VA examination, the Veteran denied functional loss as a result of his toe condition.  The examiner noted that the Veteran's gait revealed slow, short steps, and the Veteran put more weight on his heels than normal.  However, the Veteran stated that his toe condition did not affect his activities of daily living.  The Veteran occasionally stubbed his toe at work, but, this was attributed to diabetic neuropathy, not the residue from his fracture.  Additionally, the Veteran did not miss any days of work as a result of the residual of his fractures.  Therefore, the Board concludes that a higher rating due to functional loss is not warranted.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that in November 2006, the RO denied service connection for diabetes mellitus.  See Notification Letter entered in Caseflow Reader in November 2006 and February 2011.  Additionally, as stated in this decision, the issue of service connection for peripheral neuropathy is on appeal.  

As a result of the foregoing, the Board finds that the Veteran's symptoms of his residuals of his fractured right third and fourth metatarsals do not more nearly approximate moderate functional impairment warranting a 10 percent rating.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Veteran contends that his left first toe disability is due to his service.  See Statement in support of claim entered in Caseflow Reader in July 2011.  

The Veteran's STRs document treatment for a painful left first metatarsal in January 1980.  See Service Treatment Records (STRS) entered in Caseflow Reader in January 2016 at 26.  X-rays were taken, and the Veteran was diagnosed with a first left metatarsal contusion.  The Veteran was instructed to use moist heat and ice.  See id.  During his November 1982 Report of Medical Examination: Separation Physical, the Veteran's feet were noted as being normal.  See id. at 11.  Thus, there was no indication of a left first metatarsal disability at the time of the Veteran's separation from service.
In August 2002, after discharge from service, the Veteran saw Dr. R.D.B., M.D.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in July 2002 at 26.  The examiner noted the Veteran had painful sensory diabetic neuropathy in his toes.  See id.  In April 2009, the Veteran saw Dr. M.C., M.D.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in May 2010 at 14.  The Veteran stated that he first noticed the pain in his toes in 2000.  See id.  The examiner noted that axonal polyneuropathy was causing the Veteran's severe pain.  See id. at 16.

In April 2010, the Veteran submitted a statement from Dr. S.C.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in April 2010.  The examiner stated that he had been treating the Veteran since his discharge from active duty.  The examiner reviewed the Veteran's STRs and noted that the Veteran fractured his left first metatarsal in January 1980.  The examiner stated that the Veteran continued to have pain as a residual of the fractures.  

In April 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his left toe disability.  See Capri entered in Legacy in June 2013 at 147.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that he could not recall breaking his left foot nor could he remember when he injured his left foot.  He did not have surgery on his foot, and he did not wear a cast.  The Veteran reported that his toes were taped.  He wore inserts and did not have any other treatment on his feet.  

The examiner noted that X-rays of the left foot were normal.  The examiner noted that in January 1980, during service, the Veteran was seen for a left first metatarsal contusion with no subsequent visits.  The examiner opined that it is less likely as not that the patient's first metatarsal/toe condition is a continuation of the condition noted in the military.

For the reasons discussed below, the Board concludes that the Veteran does not have a current diagnosis for his left first toe condition.  See VA Examination entered in Caseflow Reader in April 2011.  As such, element (1) under Shedden is not met.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the Board finds that the weight of the evidence is against finding that the Veteran's left first toe condition is etiologically related to service.

The Board notes that in April 2010, the Veteran submitted a statement from Dr. S.C., stating that the Veteran continued to have pain as a residual of the fractures.  However, the Veteran's STRs noted that he had a first left toe contusion, not a fracture.  Additionally, the Board notes that the Veteran's treatment records dated from 2002 and addressed to Dr. S.C. attributed the pain in the Veteran's toes to diabetic neuropathy and not his in-service contusion.  As such, the Board finds the April 2010 opinion to be less probative than other medical evidence of record as it is based on an inaccurate factual premise.

On the other hand, the April 2011 VA examiner noted the Veteran's medical history, provided a fully articulated opinion, and furnished a reasoned analysis.  The Board therefore attaches significant probative value to the VA examiner's opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included a review of the background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As stated above, the Veteran's only toe condition (pain in his toe) has been attributed to diabetic neuropathy, which is addressed in the remand below.  

The Board has considered the Veteran's own opinion that his first toe metatarsal condition is related to service.  However, as a lay person, the Veteran does not have the training or expertise to render a competent opinion which is more probative than the VA examiner's opinion on this issue, as this is a medical determination that is complex.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the Veteran's opinion by itself is outweighed by the VA examiner's findings.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For the reasons discussed above, the preponderance of the evidence is against the claim for service connection for left first metatarsal/toe condition.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial compensable rating for residuals, fracture right third and fourth metatarsals is denied.

Entitlement to service connection for left first metatarsal/toe condition is denied.


REMAND

The Board finds that additional development is necessary to adjudicate the Veteran's claims. 

In a February 2011 rating decision, the RO granted service connection for allergic rhinitis and sinusitis and assigned a noncompensable rating.  The RO also denied service connection for low back strain with pain, GERD, and neuropathy of the left and right legs and left and right upper extremities.  In a June 2011 rating decision, the RO granted service connection for residuals, fracture right 3rd and 4th metatarsal and assigned a noncompensable rating.  The RO also denied service connection for left first metatarsal/toe condition and gastritis.  In April and June 2011, the Veteran filed timely Notices of Disagreement appealing the February and June 2011 decisions.  In June 2013, the RO issued a Statement of Case (SOC) denying an initial compensation rating for allergic rhinitis, sinusitis, and residuals fracture right 3rd and 4th metatarsal.  The RO also continued to deny service connection for low back strain with pain, GERD, left first metatarsal/toe condition, gastritis, and peripheral neuropathy of the left and right legs and left and right upper extremities.  In June 2013, the Veteran filed a timely VA Form 9 (Substantive Appeal) disagreeing with the June 2013 SOC.  In October 2013, in response to a Congressional inquiry regarding the Veteran's appeal, a letter was sent stating that the Veteran failed to file a VA Form 9 for his April 2011 NOD.  Therefore, only the issues of entitlement to an initial compensable rating for residuals, fracture right third and fourth metatarsals and entitlement to service connection for left first metatarsal/toe condition and gastritis are on appeal.  See Congressionals entered in Caseflow Reader in March 2014 at 5.  However, as noted above, in June 2013, the Veteran filed a timely VA Form 9 disagreeing with the RO's denial of allergic rhinitis, sinusitis, and residuals fracture right 3rd and 4th metatarsal; whether new and material evidence has been submitted to reopen claims for service connection for low back strain with pain, gastritis/GERD, peripheral neuropathy of the left and right lower extremities; and service connection for left first metatarsal/toe condition, and peripheral neuropathy of the left and right upper extremities.  Therefore, all the issues as reflected on the title page are on appeal.

The Board is remanding the claims for entitlement to an initial compensable rating for allergic rhinitis and sinusitis; whether new and material evidence has been received to reopen claims for entitlement to service connection for low back strain with pain, gastritis/GERD, and peripheral neuropathy of the left and right lower extremities; and left and right upper extremities for further development.  As such, the Veteran and his representative will have another opportunity to submit any additional evidence to substantiate the claims.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his allergic rhinitis, sinusitis, low back strain with pain, gastritis/GERD, and peripheral neuropathy of the left and right lower extremities and left and right upper extremities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the file.

2.  Thereafter schedule the Veteran for VA examinations to determine the current severity of his sinusitis and rhinitis.  The claims file to include a copy of this remand, must be made available to the examiner for review.

3.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


